         Case 4:20-cv-00469-BRW Document 17 Filed 03/16/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

KIMBERLY A. ROBERTSON                                                                PLAINTIFF

V.                           CASE NO. 4:20-CV-469-BRW-BD

ANDREW SAUL, Commissioner,
Social Security Administration                                                   DEFENDANT

                                            ORDER

       I have reviewed the Recommendation (Doc. No. 16) filed by Magistrate Judge Beth

Deere. Neither party has filed objections. After careful consideration, I approve and adopt the

Recommendation in all respects.

       Accordingly, the Commissioner’s decision is AFFIRMED.

       IT IS SO ORDERED this 16th day of March, 2021.


                                             Billy Roy Wilson__________________
                                             UNITED STATES DISTRICT JUDGE
